TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00287-CV



                       Harold F. Cook and Sharon E. Cook, Appellants

                                                 v.

                    Daniel M. Grant and Daniel M. Grant, P.C., Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-13-007224, HONORABLE J. DAVID PHILIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to set aside the trial court’s judgment without

regard to the merits and remand to the trial court. They state that the parties have reached an

agreement. They also request that the mandate be issued immediately and that the costs on appeal

be taxed against the party incurring same. We grant the motion, set aside the trial court’s judgment

without regard to the merits, and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B). We also order the Clerk

of this Court to issue mandate immediately. See id. R. 18.1(c).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Vacated and Remanded on Joint Motion

Filed: August 28, 2014




                                              2